NUMBER 13-14-00423-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


    IN RE GREATER MCALLEN STAR PROPERTIES, INC., MARILYN
       HARDISON, JASEN HARDISON, AND CHRISTOPH MORRIS


                 On Petition for Writ of Mandamus
       and Emergency Motion to Stay District Court Proceedings.


                                         ORDER

     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam

       Relators, Greater McAllen Star Properties, Inc., Marilyn Hardison, Jasen Hardison,

and Christoph Morris, filed a petition for writ of mandamus and emergency motion to stay

district court proceedings in the above cause on July 28, 2014. Through two issues,

relators seek to set aside an order compelling discovery. Specifically, relators contend:

(1) the trial court abused its discretion by compelling relators to respond to discovery while

refusing to hear relators’ motion for summary judgment attempting to dispose of claims

that are groundless “on their face;” and (2) the real party in interest, Nicole Morris, must
“re-propound” discovery which she sent before complying with Texas Rule of Civil

Procedure 47. See TEX. R. CIV. P. 47 (providing that a party whose petition fails to specify

the range of monetary relief sought “may not conduct discovery until the party’s pleading

is amended to comply”).

       The Court, having examined and fully considered the emergency motion to stay,

is of the opinion that said motion should be granted. The emergency motion to stay district

court proceedings is hereby GRANTED, and the trial court proceedings are ordered

STAYED pending further order of this Court, or until the case is finally decided. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

       The Court requests that the real party in interest, Nicole Morris, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
28th day of July, 2014.




                                                  2